Court of Appeals, State of Michigan

                                              ORDER
                                                                          Kathleen Jansen
In re A M Kobema-Pauley Minor                                              Presiding Judge

Docket No.    323722                                                      David H. Sawyer

LC No.        14-81 9094-NA                                               Karen M. Fort Hood
                                                                           Judges


                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 2015 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                       . z9 2015
                                       Date